Citation Nr: 1629771	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-31 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1950 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that, in relevant part, reopened and denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified before the undersigned Veterans Law Judge in April 2016 and a copy of that transcript is of record.

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated June 2011 to February 2013 and an August 2013 VA examination.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a final decision issued in January 1995, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  
 
2.  Evidence submitted since the January 1995 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).
 
2.  Evidence received since the January 1995 rating decision is new and material and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the claims, no discussion of the VA's duty to notify and assist is necessary in this regards.     


New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.

In the January 1995 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  The RO concluded that the service medical records were negative for complaints of, or treatment for, tinnitus and there had not been evidence submitted to show the condition developed within one year from discharge.  The RO also concluded that the evidence submitted showed a diagnosis of tinnitus on June 22, 1992, and at that time the Veteran gave a two year history of the condition.  In regards to bilateral hearing loss, the RO concluded that the service medical records were negative for complaint of, or treatment for, high frequency hearing loss and evidence had not been submitted to establish high frequency hearing loss developed within one year from discharge.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on January 31, 1995.  He did not appeal that decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The relevant evidence at the time of the January 1995 rating decision included the Veteran's DD214s that show the Veteran was a combat engineer and served in the Republic of Vietnam; his service treatment records; a June 1992 VA treatment record that shows that the Veteran was diagnosed with bilateral high frequency sensorineural hearing loss and that the Veteran reported an onset of tinnitus approximately two years prior; and an October 1993 statement in which the Veteran reported that he had had constant ringing in both ears since his tour of duty in Vietnam.  

The Veteran filed a claim to reopen in December 2012.  The relevant evidence received since the January 1995 rating decision includes VA treatment records dated November 1993 to February 2013; an August 2013 VA examination; and a December 2013 private opinion that noted the Veteran was there for documentation that his hearing loss was service related and that the physician concluded that the Veteran's noise exposure over a 22-year career caused his tinnitus beyond a reasonable doubt.  

The Board finds that the December 2013 private opinion relates to unestablished facts that were at least a partial basis of denial in the January 1995 rating decision.  Again, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  As new and material evidence to reopen the claim for entitlement to service connection for bilateral hearing loss and tinnitus has been received the claims are, therefore, reopened.  The Veteran's appeal to this extent is allowed.





ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection bilateral hearing loss; the appeal is granted to this limited extent.

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus; the appeal is granted to this limited extent.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus as the result of in-service noise exposure.  The Veteran specifically asserts that he was exposed to loud noises as a combat engineer and during a mortar explosion in 1969.  

The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Consequently, VA's practice is to convert the ASA units to ISO or ANSI units accordingly.

Turning to the Veteran's service treatment records, the Board notes that there is no enlistment examination of record.  However, an April 1957 report of medical examination shows that the Veteran's voice whisper test was 15/15.  

An April 1960 report of medical examination revealed puretone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20(35)
5(15)
5(15)
X
5(10)
LEFT
20(35)
5(15)
5(15)
X
-5(0)

A September 1963 report of medical examination revealed puretone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20(35)
5(15)
5(15)
X
5(10)
LEFT
20(35)
5(15)
5(15)
X
-5(0)

An April 1966 report of medical examination revealed puretone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
5(15)
X
5(10)
LEFT
0(15)
0(10)
5(15)
X
10(15)

A January 1970 report of medical examination revealed puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
X
25
LEFT
5
0
0
X
10

An April 1970 report of medical examination revealed puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
0
0
0
X
10

The Veteran's March 1972 separation report of medical examination revealed puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
0
0
0
X
0

A June 1992 private treatment record shows that the Veteran reported he had tinnitus for about two years.  The examiner stated that he told the Veteran the tinnitus was most likely due to the high frequency hearing loss.  

The Veteran was afforded a VA examination in August 2013.  The examiner explained that although the Veteran was exposed to hazardous noise as a combat engineer, there was no evidence in the claims file that a noise injury occurred.  The examiner explained that this would be evidenced by a hearing loss or a significant threshold shift during active duty service, especially in the high frequencies.  The examiner noted the 1957 voice whisper test, the April 1960 examination, the April 1970 examination and the March 1972 examination.  The examiner explained that the Veteran separated from service with normal hearing and there was no significant worsening of thresholds during this time.  The examiner concluded that it was therefore less likely as not that the Veteran's hearing loss was related to noise during active.  The examiner also concluded that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner also concluded that it was less likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner explained there was no evidence of a noise injury that would result in tinnitus, as evidenced by normal hearing at separation and no significant threshold shifts during active duty service.

Also, the Board acknowledges the December 2013 private opinion from Dr. M. that noted the Veteran was there for documentation that his hearing loss was service related.  Dr. M. concluded that the Veteran's tinnitus was from the mortar explosion and working in the field of demolitions.  Dr. M. stated that this noise exposure over a 22 year career had, in his medical opinion, caused the Veteran's tinnitus beyond a reasonable doubt.  Dr. M. noted that the Veteran worked for VA for 22 years and was a service member for 22 years and the Veteran did not seem to be one that would "game the system."  Dr. M. stated that unless the VA had some other objective test that proves he did not get his tinnitus from his service the record spoke for itself.  

Dr. M.'s opinion was rendered without a review of the claims file and he did not provide a nexus linking the Veteran's hearing loss to service.  Nevertheless, as additional relevant evidence has been added to the file since the August 2013 VA opinion, the Board will seek an addendum opinion that addresses such evidence.  The opinion should also address theories of delayed/latent onset of hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the August 2013 audiological examination report to the examiner for an addendum opinion (or another examiner if unavailable).  

In light of additional relevant evidence that has been added to the record since the last opinion, the examiner is again asked to opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure.  In so opining, the examiner must address (i) the December 2013 private opinion from Dr. M. and (ii) although the Veteran had normal hearing at separation and no significant threshold shifts during active duty service, whether his current hearing loss and tinnitus are otherwise etiologically related to service on a delayed/latent onset theory of causation.  

The examiner should provide a rationale for the conclusions reached.  

2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


